Citation Nr: 1415385	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-16 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for residuals, status-post subcutaneous ulnar nerve transposition, left (left arm disability). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.D.




ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for a left arm disability.  

A hearing was held on February 25, 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the claim for entitlement to an increased rating for a left arm disability for further development in December 2010.  The Board's December 2010 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To provide the Veteran with an adequate VA examination and to develop and adjudicate a claim for entitlement to TDIU.


Left arm disability

Pursuant to the Board's December 2010 remand directives, the Veteran was provided with a VA examination to document the current severity of his left arm disability.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    For the reasons specified below, the Board finds the VA examination to be inadequate for adjudicatory purposes.  

First, the examination does not contain sufficient information upon which a rating may be determined.  While the VA examiner provided range of motion findings for the Veteran's left elbow following 3 repetitions, no initial range of motion figures were provided.  Additionally, findings required by the Board's remand directives are absent from the report, and thus require remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Although the Veteran reported in his February 2012 letter that the range of motion testing caused him pain, the VA examination report does not include findings regarding the degree at which pain begins for each of the relevant movements.  The Remand also required testing of elbow movement against gravity and against strong resistance, which is not in evidence in the report.

As a final matter, the VA examiner reported that loss of function due to flare-ups, cannot be determined without resorting to mere speculation.  However, because she did not provide an explanation for this conclusion, it is inadequate for the purpose of adjudicating the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).  

On remand, another VA examination must be provided which addresses each of the deficiencies noted above, and which fully documents the current severity of the Veteran's left arm disability.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   

In this case, the Veteran submitted a letter to VA in February 2012, stating that he cannot find gainful employment as a result of his service-connected disabilities.  He specifically stated that one reason why he is unable to do so is because he has trouble lifting things, cannot fully straighten his arm, and has to wear padding on his left elbow due to his left arm disability.  The Board thus finds that the issue of TDIU has been raised, and that it must be remanded for initial development.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on an extraschedular basis as per 38 C.F.R. § 4.16(b). 

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left arm disability.  The claims file, including a copy of this remand and any electronic records, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  All indicated tests should be performed and the findings reported in detail.  

Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a.  Provide specific findings as to the range of motion of the left elbow, including movement against gravity and against strong resistance.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's left arm disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.

b.  Provide specific findings as to the range of motion of the left elbow following repetitive use.  State whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination upon repetitive motion testing.  Any additional loss of range of motion of the Veteran's elbow upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.

c.  Provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  Any additional loss of range of motion of the Veteran's elbow during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.

d.  Identify all impairments associated with the Veteran's left arm disability, including any joint fracture or impairment of the ulna or radius with nonunion or malunion, with or without loss of bone substance.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the aforementioned development, readjudicate the claim of entitlement to a disability rating in excess of 20 percent for residuals, status-post subcutaneous ulnar nerve transposition, left, in light of all additional evidence received.  Consider the assignment of separate ratings for any related disability(s) identified by the VA examiner.  Then, readjudicate the claim of entitlement to TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



